DETAILED ACTION
This letter corrected the reference number in the body of the rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  remove “and” of this limitation:
--and-- a switch, the power circuit and the switch configured to provide a light-emitting device (LED) drive current.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sadwick (US 20140265844 A1, hereinafter “Sadwick”).
Regarding claim 1, Sadwick discloses a light-emitting device (LED) driver comprising: 
a power circuit ([0010]); 
and a switch, the power circuit and the switch configured to provide a light-emitting device (LED) drive current ([0012]); and 
a current detector electrically coupled to the power circuit and configured to provide a voltage at a control node having a first level when the power circuit is conducting at a peak current level and a second level when the power circuit is not conducting ([0003], [0022], [0012], [0026]: current detector is used to have the peak level being the first level be controller and that it would not be conducting so to provide current control (reverse cut dimmer so that the conduction is limited)).  

Regarding claim 2, Sadwick discloses the LED driver of claim 1, further comprising a controller electrically coupled between the control node of the current detector and a control terminal of the switch ([0013], [0014]: controller is connected to the variable voltage generator as well as the switch so the variable voltage (pulse) generator can provide a series control to a switch, and the LED driver is depicted as an example application of a current detector/limiter and ripple reducer). 

Regarding claim 3, Sadwick discloses the LED driver of claim 2, wherein the controller is configured to switch the switch to an off state when the voltage at the control node of the current detector has the first level and an on state when the voltage at the control node of the current detector has the second level ([0015], [0019]: A pulse width controller sets the pulse width frequency from the variable voltage (pulse) generator 104. An overvoltage detector (not shown in the figures) and current limiter/ripple reduction/dimming control overrides the pulse width controller 104 or otherwise acts to reduce the pulse width or turn off the pulses from the variable pulse generator 104 based on the input conditions and the maximum allowable/set current including if a parameter(s) exceeds that expected or reaches a level (first level) that would damage the load or other components. If the level is at a safe mode (second level) then the pulse would continue). 

Regarding claim 4, Sadwick discloses the LED driver of claim 2, wherein the controller is one of an integrated circuit (IC) controller and a microcontroller ([0038]: microcontroller and [0039]: ASICs). 

Regarding claim 5, Sadwick discloses the LED driver of claim 4, wherein the IC controller comprises a comparator having a first input terminal electrically coupled to a reference voltage and a second input terminal electrically coupled to the control node ([0010]). 

Regarding claim 6, Sadwick discloses the LED driver of claim 5, wherein the reference voltage is between the first level and the second level ([0010]: the overvoltage detector changes the resistance connected to the current source, reducing the DC reference voltage and causing the pulse width from the variable pulse generator to be reduced, limiting load current; thus, the reference voltage is adjusted in accordance to reduce the voltage at the first level and hence is at a higher level then the second level). 

Regarding claim 7, Sadwick discloses the LED driver of claim 5, wherein the reference voltage is variable ([0010]: reference voltage may be adjusted in accordance).  

Regarding claim 8, Sadwick discloses the LED driver of claim 1, wherein the current detector comprises a first resistor having a value that sets the first level of the voltage at the control node, a second resistor, and third resistor, a ratio of values of the second resistor and the third resistor setting the second level of the voltage at the control node ([0025]: voltage divider provides the control node having the reference voltage being fed to the system as the input of the voltage divider reference and that the resistors form a ratio to provide the voltage dividence; and, each resistance provides an voltage drop which is proportionally equal to its resistive value across the supply voltage. Using the voltage divider ratio rule, the largest resistor produces the largest voltage drop such used to control the gate of transistor and used to provide ripple reduction by adjusting the drain voltage so that the DC voltage would have a less ripple across the load). 

Regarding claim 9, Sadwick discloses the light-emitting device (LED) driver comprising: 
a power circuit configured to provide an LED drive current ([0025]); 
a switch electrically coupled to the power circuit ([0025]); 
a controller having an output coupled to the switch and an input, the controller being configured to provide a control signal to turn the switch off when the power circuit is conducting at a peak current level and on when the power circuit is not conducting to operate the power circuit in a critical mode (CRM) ([0047]: CRM; [0026]: peak current being at the high level sensed to be controlled for switch off, see also [0045]); and 
a current detector having a control node electrically coupled to the input of the controller, the current detector being configured to provide a voltage at the control node having a first level when the 

Regarding claim 10, Sadwick discloses the LED driver of claim 9, wherein the controller is one of an integrated circuit (IC) controller and a microcontroller ([0038]: microcontroller and [0039]: ASICs). 
  
Regarding claim 11, Sadwick discloses the LED driver of claim 10, wherein the IC controller comprises a comparator having a first input terminal electrically coupled to a reference voltage and a second input terminal electrically coupled to the control node ([0010]).   

Regarding claim 12, Sadwick discloses the LED driver of claim 11, wherein the reference voltage is variable ([0010]: reference voltage may be adjusted in accordance).  

Regarding claim 13, Sadwick discloses a light-emitting device (LED) driver comprising: 
a power circuit configured to provide a light-emitting device (LED) drive current ([0025], [0004]);
a current detector electrically coupled to the power circuit and having a control node, the current detector comprising ([0003], [0022], [0012], [0026]: current detector is used to have the peak level being the first level be controller and that it would not be conducting so to provide current control (reverse cut dimmer so that the conduction is limited): 
a first resistor having a value that sets a first level of a voltage at the control node, -19- 6343329-1LUMI-2018P00084US03a second resistor, and a third resistor, a ratio of values of the second resistor and the third resistor setting a second level of the voltage at the control node, the first level of the voltage corresponding to the power circuit conducting at a peak current level and the second level of the voltage corresponding to the power circuit not conducting; and a switch electrically coupled between the control node and the power circuit  ([0013], [0014]: controller is connected to the variable voltage generator as well as the switch so the variable voltage (pulse) generator can provide a series control to a switch, and the LED driver is depicted as an example application of a current detector/limiter and ripple reducer; [0025]: voltage divider provides the control node having the reference voltage being fed to the system as the input of the voltage divider reference and that the resistors form a ratio to provide the voltage dividence; and, each resistance provides an voltage drop which is proportionally equal to its resistive value across the supply voltage. Using the voltage divider ratio rule, the largest resistor produces the largest voltage drop such used to control the gate of transistor and used to provide rippel reduction by adjusting the drain voltage so that the DC voltage would have a less ripple across the load).



Regarding claim 16, Sadwick discloses the LED driver of claim 13, further comprising a controller electrically coupled between the control node of the current detector and a control terminal of the switch ([0013], [0014]: controller is connected to the variable voltage generator as well as the switch so the variable voltage (pulse) generator can provide a series control to a switch, and the LED driver is depicted as an example application of a current detector/limiter and ripple reducer).   

Regarding claim 17, Sadwick discloses the LED driver of claim 16, wherein the controller is configured to switch the switch to an off state when the voltage at the control node of the current detector has the first level and an on state when the voltage at the control node of the current detector has the second level ([0015], [0019]: A pulse width controller sets the pulse width frequency from the variable voltage (pulse) generator 104. An overvoltage detector (not shown in the figures) and current limiter/ripple reduction/dimming control overrides the pulse width controller 104 or otherwise acts to reduce the pulse width or turn off the pulses from the variable pulse generator 104 based on the input conditions and the maximum allowable/set current including if a parameter(s) exceeds that expected or reaches a level (first level) that would damage the load or other components. If the level is at a safe mode (second level) then the pulse would continue).   

Regarding claim 18, Sadwick discloses the LED driver of claim 16, wherein the controller is one of an integrated circuit (IC) controller and a microcontroller ([0038]: microcontroller and [0039]: ASICs).

Regarding claim 19, Sadwick discloses the LED driver of claim 18, wherein the IC controller comprises a comparator having a first input terminal electrically coupled to a reference voltage and a second input terminal electrically coupled to the control terminal ([0010]).

Regarding claim 20, Sadwick discloses the LED driver of claim 19, wherein the reference voltage is variable ([0010]: reference voltage may be adjusted in accordance).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sadwick in view of Krack (US 3024408 A, hereinafter “Krack”). 

In analogous art, Krack teaches values of both the second resistor and the third resistor are more than 1000 times larger than the value of the first resistor (claim 2: first resistor is many times greater than the second resistor). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the design of a voltage divider into the LED driver where the divider having high impedance values many times greater than some of the other value; and, in this case, it is obvious to try different resistance that some can be greater than 1000 times larger than the other value to achieve the desired ratio for the purpose of voltage control. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
1/11/2022